COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Hunter Ryan Hamilton Woods v. The State of Texas

Appellate case number:      01-16-00651-CR

Trial court case number:    1442018

Trial court:                232nd District Court of Harris County

        Appellant’s court-appointed counsel, filed a brief on February 13, 2017,
concluding that the above-referenced appeal is frivolous. See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Although counsel attaches a copy of a letter,
dated February 13, 2017, to her Anders brief that appears to comply with Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014), and refers to an enclosed motion to withdraw,
counsel has not, however, filed a motion to withdraw from representation with the Clerk
of this Court.
       If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See Anders, 386 U.S. at 744. An Anders brief must accompany
a motion to withdraw, neither the brief nor the motion may be filed on its own. See id.;
In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
      Accordingly, we order appellant’s appointed counsel, Patti Sedita, to file with the
Clerk of this Court within 10 days of the date of this Order a motion to withdraw that
complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9;
Schulman, 252 S.W.3d at 410, 412.


       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    
Date: February 16, 2017